Exhibit 10.2
FORM OF STOCK OPTION AWARD AGREEMENT

 

 



--------------------------------------------------------------------------------



 



VERISK ANALYTICS, INC.
2009 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT FOR EMPLOYEES
This Award Agreement, made effective as of (the “Grant Date”) between Verisk
Analytics, Inc. (the “Company”) and (the “Optionee”).
Section 1. Definitions.
Unless otherwise defined in this Award Agreement, the terms in the Verisk
Analytics, Inc. 2009 Equity Plan (the “Plan”) shall have the same defined
meaning in this Award Agreement. If the Optionee is employed by or otherwise
provides services to a Subsidiary, the definition of “Company” in this Award
Agreement shall include the Subsidiary as appropriate to the context in which
such term is used; provided, however, that references to “Company” in the
definition of “Change in Control” below mean solely Verisk Analytics, Inc.
(a) “Cause” means the occurrence of any one or more of the following:
(i) the Optionee is convicted of (or pleads nolo contendere to) a felony, a
crime involving moral turpitude or common law fraud;
(ii) the Optionee’s willful and continued failure to substantially perform the
Optionees’s material duties for the Company after written notice from the
Company;
(iii) the Optionee engages in willful misconduct or gross neglect, in either
case resulting in demonstrable harm to the Company; or
(iv) the Optionee willfully violates the written policies of the Company
applicable to the Optionee, resulting in demonstrable harm to the Company.
(b) “Change in Control” shall mean the occurrence of any of the following
events:
(i) any “person”, as such term is used in Section 13(d) of the Securities
Exchange Act of 1934, or group of persons (excluding persons that are Company
benefit plans) becomes (directly or indirectly) a “beneficial owner”, as such
term is used in Rule 13d-3 promulgated under that Act, of 30% or more of any
class of voting securities entitled to vote for the election of directors of the
boards (“Voting Securities”) of either the Company or Insurance Services
Offices, Inc. (“ISO”), a Delaware corporation (measured either by number of
Voting Securities or by voting power);

 

 



--------------------------------------------------------------------------------



 



(ii) a majority of the Board consists of individuals other than “Incumbent
Directors,” which term means the members of such Board on the Grant Date;
provided that any individual becoming a director subsequent to such date whose
election or nomination for election was supported (other than in connection with
any actual or threatened proxy contest) by two-thirds of the directors who then
comprised the Incumbent Directors shall be considered to be an Incumbent
Director;
(iii) the Board of the Company or the board of directors of ISO approves a plan
of liquidation for its respective company; or
(iv) (x) either of the Company or ISO combines with another entity and is the
surviving entity, or (y) all or substantially all of the assets or business of
either of the Company or ISO is disposed of pursuant to a sale, merger,
consolidation, liquidation, dissolution or other transaction or series of
transactions (collectively, a “Triggering Event”) unless the holders of Voting
Securities of such entity immediately prior to such Triggering Event own,
directly or indirectly, by reason of their ownership of Voting Securities of
such entity immediately prior to such Triggering Event, more than 50% of the
Voting Securities (measured both by number of Voting Securities and by voting
power) of (1) in the case of a combination in which such entity is the surviving
entity, the surviving entity and (2) in any other case, the entity (if any) that
succeeds to substantially all of such entity’s business and assets.
(c) “Disability” means the Optionee ceases his or her employment with the
Company because he or she is unable, as a result of mental or physical illness,
to perform the essential duties of his or her position with the Company with
reasonable accommodation.
(d) “Good Reason” means, without the Optionee’s express prior written consent,
the occurrence of any one or more of the following:
(i) a material adverse change in either the Optionee’s duties and
responsibilities (including removal from any position the Optionee holds) or
reporting relationship from those in effect immediately prior to the Change in
Control, provided that the Company no longer being a public company will not
itself constitute a Good Reason event under this clause (i) as long as the
Company has an independent board of directors;
(ii) a material reduction by the Company of the Optionee’s base salary in effect
immediately prior to the Change in Control or as the same shall be increased
from time to time, unless such reduction is part of an across-the-board
reduction of not more than 10% (in the aggregate including all reductions)
applicable to all similarly situated employees of the Company;

 

3



--------------------------------------------------------------------------------



 



(iii) if applicable, a material reduction by the Company of the Optionee’s
Target Bonus (as defined below) in effect immediately prior to the Change in
Control or as the same shall be increased from time to time, unless such
reduction is part of an across-the-board reduction of not more than 10% (in the
aggregate including all reductions) applicable to all senior executives of the
Company;
(iv) the relocation of the Optionee’s office more than 40 miles from the
Optionee’s principal place of employment immediately prior to the Change in
Control if such relocation materially increases the Optionee’s commute;
(v) a reduction by at least 5% of the aggregate benefits under employee benefit
plans provided to the Optionee by the Company following a Change in Control as
compared with the aggregate benefits made available to the Optionee immediately
prior to such Change in Control; or
(vi) any failure by a successor to the Company as a result of the Change in
Control to obtain the assumption in writing or by operation of law of its
obligations under this Award Agreement by any subsequent successor to all or
substantially all of the Company’s business or assets upon or prior to the
consummation of any such transaction.
Notwithstanding the foregoing, the Optionee shall not be entitled to terminate
employment for Good Reason unless the Optionee provides the Company with written
notice of the events giving rise to Good Reason no later than 120 days after the
date the Optionee learns of the occurrence of the event and the Company fails to
cure such event(s) within 10 days following receipt of such notice (provided
that in the case of any notice pursuant to clause (vi), the Company’s cure right
shall end on the date of the consummation of the transaction).
(e) “Retirement” means the termination by the Optionee of his or her employment
with the Company after he or she (i) has reached age 62 and (ii) has been
employed by the Company for at least five consecutive years immediately prior to
such termination of employment.
(f) “Target Bonus” means the target cash award opportunity as a percentage of
the Optionee’s annual base salary under the Company’s annual short term
incentive compensation plan in effect for the Optionee immediately prior to the
Change in Control.
Section 2. Grant and Acceptance of Option.

 

4



--------------------------------------------------------------------------------



 



(a) The Company hereby grants to the Optionee, effective as of the Grant Date,
the right and option (this “Option”) to purchase all or any part of an aggregate
number of whole Shares specified in Schedule I attached hereto, as amended or
supplemented from time to time, subject to, and in accordance with, the terms
and conditions set forth in the Plan and this Award Agreement.
(b) This Award Agreement shall be construed in accordance with, and shall be
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference).
(c) The Optionee’s signature and delivery of a copy of this Award Agreement will
not commit the Optionee to purchase any Shares that are subject to the Option
but will evidence the Optionee’s acceptance of the Option upon the terms and
conditions herein stated.
(d) This Option is not intended to qualify as an Incentive Stock Option within
the meaning of Section 422 of the Code.
Section 3. Purchase Price. The price per Share at which the Optionee shall be
entitled to purchase Shares upon the exercise of the Option (the “Option Price”)
is set forth on Schedule I hereto.
Section 4. Duration of Option. Upon becoming exercisable, the Option shall
remain exercisable to the extent and in the manner provided herein for a period
of 10 years from the Grant Date (the “Exercise Term”), unless the Option earlier
ceases to be exercisable pursuant to Section 5 of this Award Agreement.
Section 5. Exercisability of Option; Termination Period. (a) Unless otherwise
provided by the Board or Committee, the Plan or this Award Agreement, the Option
shall entitle the Optionee to purchase, in whole at any time or in part from
time to time, the total number of Shares covered by the Option after the
expiration of the period(s) of time set forth in the vesting schedule in
Schedule I, provided, however, that if the Optionee ceases to be an employee of
the Company by reason of the Optionee’s:
(i) death;
(ii) Disability;
(iii) Retirement; or
(iv) within two years following a Change in Control, termination of employment
for Good Reason; or
(v) within two years following a Change in Control, termination of employment by
the Company without Cause;

 

5



--------------------------------------------------------------------------------



 



the Option shall immediately be exercisable with respect to the total number of
unexercised Shares covered by the Option (whether or not the period(s) of time
set forth in the vesting schedule in Schedule I shall have expired), and shall
remain exercisable for a period of 12 months following the date the Optionee
ceased to be an employee of the Company.
(b) If the Optionee’s employment is terminated by the Company for Cause, the
Option shall immediately terminate with respect to all Shares covered by the
Option whether or not previously exercisable.
(c) For purposes of this Award Agreement, any transfer of the Optionee’s
employment from the Company to a Subsidiary (or any transfer of the Optionee’s
employment from one Subsidiary to another Subsidiary), related entity, or
affiliate of the Company, with or without the Optionee’s consent, shall not
constitute termination of the Optionee’s employment with the Company. Upon any
such transfer of the Optionee’s employment, the definition of “Company” shall
thereafter include any Subsidiary, related entity or affiliate as appropriate to
the context in which such term is used; provided, however, that references to
“Company” in the definition of “Change in Control” under this Award Agreement
shall continue to refer solely to Verisk Analytics, Inc.
(d) If the Optionee’s employment with the Company terminates for any reason
other than those set forth in Sections 5(a) or 5(b) of this Award Agreement, the
Option (i) shall immediately terminate with respect to any Shares that have not
yet become exercisable and (ii) shall terminate and cease to be exercisable with
respect to any previously exercisable shares at 5:00 p.m. Eastern time on the
90th day following the date of such termination of employment or, if such day is
not a Business Day, on the first day thereafter that is a Business Day.
“Business Day” means a day on which the banks in New York City are generally
open for business.
Section 6. Manner of Exercise and Payment.
(a) Subject to the terms and conditions of this Award Agreement and the Plan,
the Optionee (or the Optionee’s, representative, devisee or heir, as
applicable), may exercise any portion of the Option that has become exercisable
in accordance with the terms of this Award Agreement by delivering to the
Secretary of the Company or his or her designee, at its principal executive
office written notice in form acceptable to the Committee specifying the number
of whole Shares to be purchased. The notice shall be signed by the person or
persons exercising the Option and shall be an irrevocable election to exercise
such Option. If requested by the Committee, such person or persons shall provide
satisfactory proof as to the right of such person or persons to exercise the
Option.

 

6



--------------------------------------------------------------------------------



 



(b) The notice of exercise described above shall be accompanied by the aggregate
Option Price for the Shares in respect of which the Option is being exercised.
Payment shall be (i) in cash, by certified or bank cashier’s check payable to
the order of the Company, free from all collection charges, (ii) in unencumbered
Shares (including, unless the Committee determines in its sole discretion that
it would result in adverse accounting treatment (including under Statement of
Financial Accounting Standards Board No. 123R), Shares otherwise to be delivered
upon exercise of the Option) having a Fair Market Value equal to the full amount
of the Option Price therefor or (iii) such other form as may be permitted by the
Committee.
(c) Any applicable withholding taxes shall be payable (i) in cash, (ii) by
delivery of Shares previously purchased by the Optionee, (iii) by the Company
withholding that number of Shares sufficient to satisfy the minimum required
statutory withholding obligation (iv) or by a combination of such forms of
payment.
(d) Any exercise shall be effective as of the date specified in the notice of
exercise (or otherwise in accordance with rules that may be established by the
Committee from time to time), provided that such date is not earlier than the
date that the Company actually receives the full purchase price for the Shares
(or adequate provision therefor) in respect of which the Option is being
exercised and the amount of any applicable withholding taxes to be paid, subject
to the exercise method elected by the Optionee and permitted by Section 6(b)
above.
(e) The Optionee shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any Shares subject to the Option until such
Shares have been paid for in full and issued to the Optionee.
Section 7. Rescission of Grant or Exercise by the Company.
(a) If, within one year following the date of the Optionee’s Retirement,
Optionee Competes with the Company, the Company may elect to rescind any grant
of Options that vested solely by reason of Optionee’s Retirement. Such
rescission shall become effective when written notice of the Company’s election
to rescind is sent to the Optionee. Any grant of Options as to which the Company
has sent a notice of rescission shall be null and void. For purposes of this
Award Agreement, “Competes” shall mean that the Optionee, for him or herself or
for any third party, directly or indirectly: (i) diverts or attempts to divert
from the Company any business of any kind in which the Company is engaged,
including without limitation, the solicitation or interference with any of the
Company’s suppliers or customers that have used or provided, as the case may be,
products or services of the Company within the 24-month period prior to the date
the Optionee solicits or interferes with such supplier or customer; (ii) employs
or solicits for employment, any person employed by the Company during the period
of such person’s employment and for a period of one year thereafter;
(iii) engages in any business activity that is competitive with the activities
of the Company prior to the Optionee’s Retirement; or (iv) directly or
indirectly invests in any entity whose business activity is competitive with the
activities engaged in by the Company; except that in each case the foregoing
provisions will not be deemed

 

7



--------------------------------------------------------------------------------



 



breached merely because the Optionee owns not more than 1% of the outstanding
common stock of any competitor, if, at the time of its acquisition by the
Optionee, such stock is listed on a national securities exchange, is reported on
NASDAQ, or is regularly traded in the over-the-counter market by a member of a
national securities exchange. For purposes of this Award Agreement, "Competes”
shall include, by way of example and not by way of limitation, the disclosure by
the Optionee to any third party, whether or not a competitor of the Company, of
any trade secret or other confidential or proprietary information of the
Company.
(b) If, following his or her Retirement, the Optionee exercises any Options as
to which the Company would have had, but for such exercise, a right of
rescission pursuant to Section 7(a), the Company may elect to rescind any such
exercise by (i) providing written notice of such rescission to the Optionee,
(ii) returning to the Optionee the purchase price received by the Company from
the Optionee in respect of such exercise, and (iii) canceling on the Company’s
share register the shares issued in respect of such rescinded exercise. If the
Optionee has sold the Shares issued in respect of such rescinded exercise, the
Optionee shall pay to the Company within five days of receiving such written
notice an amount equal to the proceeds of sale received by the Optionee for such
Shares.
Section 8. Nontransferability. The Optionee shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber all or any portion of an
unexercised Option. During the life of the Optionee, the Option shall be
exercisable only by the Optionee, the Optionee’s guardian or legal
representative.
Section 9. No Right to Continued Employment. Nothing in this Award Agreement or
the Plan shall be interpreted or construed to confer upon the Optionee any right
with respect to continuation of employment by the Company, nor shall this Award
Agreement or the Plan interfere in any way with the right of the Company to
remove the Optionee as an officer or employee of the Company.
Section 10. Withholding of Taxes. The Company shall have the right to deduct
from payments (including cash, Shares or other securities) to the Optionee
hereunder any federal, state and local income taxes and other amounts as may be
required by law to be withheld with respect to such payments.
Section 11. Optionee Bound by the Plan. The Optionee hereby acknowledges receipt
of a copy of the Plan, as amended, and agrees to be bound by all terms and
provisions thereof.
Section 12. Modification of Award Agreement. This Award Agreement may be
modified, amended, suspended, or terminated, and any terms or conditions may be
waived, but only by a written instrument executed by each of the parties hereto.
Section 13. Severability. Should any provision of this Award Agreement be held
by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Award Agreement shall not be affected
by such holding and shall continue in full force in accordance with their terms.

 

8



--------------------------------------------------------------------------------



 



Section 14. Successors in Interest. This Award Agreement shall inure to the
benefit of and be binding upon each successor to the Company. This Award
Agreement shall inure to the benefit of the Optionee’s legal representatives.
All obligations imposed upon the Optionee and all rights granted to the Company
under this Award Agreement shall be final, binding and conclusive upon the
Optionee’s heirs, executors, administrators and successors.
Section 15. Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Award Agreement shall be determined by the
Committee. Any determination made by the Committee hereunder shall be final,
binding and conclusive on the Optionee and the Company for all purposes.
Section 16. Notices. Any notice, request, consent, waiver or other communication
required or permitted to be delivered hereunder shall be effectively delivered
only if it is in writing and personally delivered or sent by Express Mail,
Federal Express or similar overnight delivery service, addressed as set forth
below, or sent by facsimile to the number set forth below with confirmation
received and followed by a writing personally delivered or sent by Express Mail,
Federal Express or similar overnight delivery service.
If to Optionee:
The address specified from time to time in the employment records of the
Company.
If to the Company:

VERISK ANALYTICS, INC.
545 Washington Boulevard
Jersey City, New Jersey 07310-1686
Attention: Secretary Facsimile: (201) 748-1429
or such other person or address or to such other facsimile number as the
addressee may have specified in a notice duly given to the sender as provided
herein. Such notice or communication shall be deemed to have been delivered as
of the date of acknowledged receipt.
[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------



 



              VERISK ANALYTICS, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            OPTIONEE:
 
       
 
                   

 

10